DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “wherein further the top surface of the permeable top layer and the bottom surface of the non-permeable bottom layer are free of an adhesive, whereby the top surface of the permeable top layer does not adhere to the bottom surface of the non-permeable layer”. The specification does not support the negative limitation. Nowhere does the specification exclude use of adhesive on the roll or indicate that the pad must be adhesive free. The specification also does not state that the layer do not adhere to one another.
Claims 2-16, 24 are rejected based on their dependency on 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 5, 10-15, 24 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Axelrod (US 2006/0225659) in view of Hartmut (DE 4120216, hereafter referred to as Hartmut, see English translation provided herein) and Piccolino (CN 103502778, provided herein, see English translation provided herein).
For claim 1, Axelrod teaches a roll of pads (18) for use with a pet waste machine (abstract and figs.), comprising: 
a permeable top layer configured to receive a liquid waste (54, fig. 8, para 0035); 
a non-permeable bottom layer configured to retain the liquid water within the roll of pads (50, fig. 8, para 0035); and 
a sensor-readable mark (62, 63) on a marked portion of the roll of pads (fig. 10-11, para 0039-0040) configured to indicate a position of the marked portion of the roll along the pet waste machine (sensor 66, para 0039-0040, furthermore the marks can be read by sensors, it is noted that the sensor is not part of a roll of pads),
wherein a top surface of the permeable top layer and a bottom surface of the non-permeable bottom layer are flat (see fig. 8, 54 and 50), wherein further the top surface of the permeable top layer and the bottom surface of the non-permeable bottom layer are free of an adhesive, whereby the top surface of the permeable top layer does not adhere to the bottom surface of the non-permeable layer (see figs. 7, 8, 0 of Axelrod, multiple disclosed embodiments that do not include adhesive, furthermore 62,63 can just be a thicker cross section as per para 0039).
Axelrod is silent about the mark being printed on the non-permeable bottom layer.
Hartmut teaches known conveyor arrangements (abstract and figs.) including a series of sensor-readable marks (3, fig. 1, abstract, description) indicative of an amount of conveyance (description pages 2-4), wherein the series of sensor readable marks are located on the bottom side of the conveyor (see fig. 1 for instance).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to either put the sensor readable marks of Axelrod on the bottom (nonpermeable layer) or to include additional sensor readable marks to the bottom (nonpermeable layer) side of Axelrod, as taught by the conveyor of Hartmut, in order to detect the amount of movement of the conveyor and access how far it has gone (description of Hartmut). Adding the marks to the bottom (nonpermeable) side, as taught by Hartmut, allows for the marks and sensor to be clear of any conveyed materials (2 of Hartmut) thus preventing any sensor interference.
Piccolino teaches known conveyor arrangements (abstract and figs.) including a series of sensor readable marks (2, abstract for instance, fig. 1) wherein the sensor readable marks are printed (para 0028, “mark 2, because it is printed in a known and precise manner”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to print the marks of modified Axelrod so that they can be included on the pad in a known and precise manner to be clearly read by the sensor (abstract and para 0028 of Piccolino).
For claim 2, modified Axelrod further teaches a first absorbent middle layer disposed between the permeable top layer and the non-permeable bottom layer, wherein the first absorbent middle layer is configured to absorb the liquid waste (52, fig. 8, para 0035).
For claim 3, modified Axelrod is silent about wherein the mark is invisible.
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute visible marks with invisible marks, in order to make the rolls look nicer, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.
For claim 5, modified Axelrod further discloses wherein a plurality of sensor readable marks are disposed at predetermined spaced intervals along a length of the roll of pads (see fig. 11, element 63 of Axelrod, also see elements 2 of Piccolino and elements 3 of Hartmut).
For claim 10, modified Axelrod further teaches wherein the roll of pads is configured to dispense into a removable waste cartridge disposed in the pet waste machine, wherein the waste cartridge comprises a take-up core, wherein the roll of pads is configured to attach to the take-up core prior to use (see figs of Axelrod, take up core 16).
For claim 11, modified Axelrod further teaches wherein the roll of pads is configured to dispense from a supply housing on a supply end of the pet waste machine and to be received by the waste cartridge on a take-up end of the pet waste machine (see figs of Axelrod, take up core 16, supply housing at 14).
For claim 12, modified Axelrod further discloses comprising a plurality of sensor readable marks wherein the plurality of sensor readable marks are printed along a longitudinal edge of the roll of pads (63 readable by 66 of Axelrod, are running along the edge, further see Piccolino marks 2 along the edge, note the claim does not require the mark “on” the edge itself).
For claim 13, modified Axelrod further teaches wherein the mark is configured to be read by the sensor indicate a distance of the roll of pads to advance (para 0039-0040 of Axelrod, a sensor can be used on the marks to determine how much of the rolls has advanced, again it is noted that neither the sensor nor the waste machine is part of a roll of pads, further see description of Hartmut and Piccolino).
For claim 14, modified Axelrod further teaches wherein the mark is configured to be read by the sensor to indicate an amount of the roll of pads left in the pet waste machine (para 0039-0040 of Axelrod, a sensor can be used on the marks to determine how much is left in the supply housing, again it is noted that neither the sensor nor the waste machine is part of a roll of pads).
For claim 15, Axelrod further discloses wherein the mark is configured to indicate whether the roll of pads is tracking correctly through the pet waste machine (para 0039-0040 of Axelrod, a sensor can be used on the marks to determine if the pad is tracking correctly, again it is noted that neither the sensor nor the waste machine is part of a roll of pads).


Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod as modified by Hartmut and Piccolino, in view of Nottingham (US 8316801).
For claim 4 and 16, modified Axelrod further teaches wherein the sensor readable mark is configured to be read by a light sensor (it is noted that the sensor is not part of a roll of pads and the pads can be configured to be read by any sensor, such a roll of pads maybe used with a light sensor thus the claim is considered taught by Axelrod), wherein the sensor readable mark is configured to be read by an infrared sensor ((it is noted that the sensor is not part of a roll of pads and the pads can be configured to be read by any sensor, such a roll of pads maybe used with a light sensor thus the claim is considered taught by Axelrod).
However, if not then Nottingham teaches a roll of pads (fig. 7) used with a pet waste machine (fig. 5) wherein the waste machine includes an infrared sensor (65a, Col. 5, line 43).
 It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the sensor of Axelrod with an infrared light sensor, as taught by Nottingham, in order to accurately read the marks, and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Such a modification lacks any disclosed criticality.

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod as modified by Hartmut and Piccolino, in view of Bolton (US 2017/0013799).
For claim 6, modified Axelrod further teaches the first absorbent middle layer comprises an absorbent polymer (Axelrod, para 0044, 0050).
Modified Axelrod is silent about wherein the permeable top layer comprises a tear resistant material.
Bolton teaches a pet waste pad (abstract and figs.) including a tear resistant layer (para 0024).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the top layer of modified Axelrod tear resistant, as taught by a tear resistant layer of Bolton, in order to prevent feces from leaking into the waste machine.
For claim 24, Axelrod is silent about a second absorbent middle layer and a third absorbent middle layer, wherein the second absorbent middle layer is disposed between the permeable top layer and the first absorbent middle layer and the third absorbent middle layer is disposed between the first absorbent middle layer and the non-permeable bottom layer.
Bolton teaches a pet waste pad (abstract, fig. 3) including 
a permeable top layer (6, para 0017)
a non-permeable bottom layer (10, para 0017)
a first absorbent middle layer (one of the two middle layers 8 in fig. 3)
a second absorbent middle layer (the layer 8 right below 6 in fig. 3)
a third absorbent middle layer (the layer 8 right above 10 in fig. 3)
wherein the second absorbent middle layer is disposed between the permeable top layer and the first absorbent middle layer and the third absorbent middle layer is disposed between the first absorbent middle layer and the non-permeable bottom layer (see fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the roll of modified Axelrod include a second and third absorbent middle layer, as taught by the multiple middle layers of Bolton, to allow the roll to absorb more liquid waste (see para 0026 of Bolton).

Response to Arguments
Applicant's arguments filed 08/11/2022  have been fully considered but they are not persuasive. 
Applicant argued that Axelrod fails to teach (i) a pad where the top surface of the permeable top layer and the bottom surface of the non-permeable bottom layer are flat, and (ii) that the top surface of the permeable top layer and the bottom surface of the non-permeable bottom layer are free of an adhesive.
This is not found persuasive, please see rejection of claim 1 above. Notably the element 54 and 50 are clearly flat as seen in fig. 8. Additionally the element 63/64 is on top of the flat top layer. Furthermore Axelrod teaches multiple embodiments of invention that do not include adhesive (see figs. 7, 8, 9), thus Axelrod has clearly contemplated embodiments without adhesive and has achieved a functional device within those embodiments. Additionally pare 0039 states that 63 maybe “an adhesive or thicker cross-section” the machine does not have to include adhesive.
Additionally it is noted that the negative limitation of not including adhesive constitutes new matter as per the 112b above. 

Applicant further argued that, The examiner equates Hartmut's marking points (3) to the claimed sensor-readable mark. But Hartmut's marking points (3) are disclosed as "switch flags." (Hartmut, description, page 3.) Accordingly, fails to satisfy both items as well. The Axelrod-Hartmut combination fails to teach every claimed element, failing the prima facie case.
This is not found persuasive because Hartmut discloses the elements 3 as marks. Hartmut abstract notes, “The entrance sensor (S1) determines the distance of the nearest mark (3) from the set position of a workpiece (2).” Hartmut indicates one embodiment of the marks maybe a switch flag this does not change the fact that Hartmut discloses marks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619